DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 5, 8, 10-12, 18 and 19  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation “the oil reservoir configured to direct the refrigerant to the first compressor” in lines 3-4 which is indefinite for being unclear, in view of the Applicant’s disclosure, how the oil reservoir which only contains oil can direct any refrigerant to the first compressor.  Based on Applicant’s disclosure as best understood by the Examiner, for purposes of examination, will be interpreted as “the oil reservoir configured to direct the oil to the first compressor”

Claims 4, 5, 11, 12, 18 and 19 recite the limitation “an oil” in lines 2 of each claim which is indefinite for being unclear if the limitation is the same as the oil already antedated in each of the independent claims they depend from.  Based on Applicant’s disclosure as best understood by the Examiner, for purposes of examination, will be interpreted as “the oil”.  If Applicant is meaning to claim a portion of oil or a second oil, then to avoid confusion Applicant should do so.

Claim 5 recites the limitation “a second oil separator configured to separate an oil from the refrigerant from the first compressor” which is indefinite for being unclear if newly antedated “an oil” is the same or different from the oil already antedated in claim 1 from which claim 5 depends. Applicant distinguishes oil, but does not distinguish refrigerant at different points of the system, thereby leading to confusion.  Based on Applicant’s disclosure as best understood by the Examiner, for purposes of examination, will be interpreted as “a second oil separator configured to separate the oil from the refrigerant from the first compressor”.  If Applicant wishes to distinguish the oil at different locations within the system, using the phrase “a first portion of oil” and “a second portion of oil” will do so. 

Claim 8 recites the limitation “the first compressor” in line 13 which is indefinite for being unclear what first compressor Applicant is referencing as antecedent basis has not been established.  Based on Applicant’s disclosure as best understood by the Examiner, for purposes of examination, will be interpreted as “a first compressor”.  

Claim 10 recites the limitation “directing, by the oil reservoir, the refrigerant to the first compressor” in line 4 which is indefinite for being unclear how refrigerant can come from the oil reservoir since the oil reservoir is disclosed to only contain oil from the oil separator.  Based on Applicant’s disclosure as best understood by the Examiner, for purposes of examination, will be interpreted as “directing, by the oil reservoir, the oil to the first compressor”.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellmann (US 10,801,757), hereinafter referred to as Hellmann.


a high side heat exchanger (6) configured to remove heat from a refrigerant (refrigerant within refrigeration circuit shown in Fig. 1); 
a flash tank (8) configured to store the refrigerant from the high side heat exchanger;
a first load (evaporator 12) configured to use the refrigerant from the flash tank to cool a first space (space surrounding 12) proximate the first load; 
a first oil separator (32); and 
a first compressor (18); 
during a first mode (operation shown in Fig. 4) of operation:
the first oil separator configured to:
separate an oil (“oil”, column 5, lines 37-40, “The oil separator 32 is configured for separating oil comprised in the refrigerant circulating within the normal cooling temperature flowpath 5 from said refrigerant and feeding said separated oil into the freezing temperature evaporator outlet line 70 in order to avoid that the oil collects within the normal cooling temperature flowpath 5 and in consequence the compressors 18a, 18b, 2b, 2c, 2d run out of oil.”) from the refrigerant from the first load; 
direct the refrigerant (by way of path 68) to an ejector (6), the ejector configured to direct the refrigerant from the high side heat exchanger (by way of path 46) and the refrigerant (by way of path 68) form the first oil separator to the flash tank (by way of path 48);

the first compressor configured to compress the refrigerant from the flash tank (since the first compressor and the refrigerant within the flash tank are fluidly connected); and
during a second mode of operation (shown in Fig. 3), the first oil separator configured to direct the oil separated from the refrigerant to the first compressor (oil leaves oil separator 32, is passed through line 70 and then to first compressor 18).


    PNG
    media_image1.png
    1266
    945
    media_image1.png
    Greyscale

Figure 1:  Fig. 3 of Hellmann.

Regarding claim 2, Hellmann teaches the apparatus of Claim 1, wherein the first oil separator is configured to direct the oil separated from the refrigerant to a suction 

Regarding claim 8, Hellmann teaches a method (using system of Fig. 1) comprising:
removing, by a high side heat exchanger (4), heat from a refrigerant (refrigerant being compressed by compressors 18 and 2); storing, by a flash tank (8), the refrigerant from the high side heat exchanger; 
using, by a first load (12), the refrigerant from the flash tank to cool a first space (space surrounding 12) proximate the first load;
during a first mode (operation shown in Fig. 4) of operation:
separating, by an oil separator (32), an oil(“oil”, column 5, lines 37-40, “The oil separator 32 is configured for separating oil comprised in the refrigerant circulating within the normal cooling temperature flowpath 5 from said refrigerant and feeding said separated oil into the freezing temperature evaporator outlet line 70 in order to avoid that the oil collects within the normal cooling temperature flowpath 5 and in consequence the compressors 18a, 18b, 2b, 2c, 2d run out of oil.”) from the refrigerant from the first load;
directing, by the oil separator, the refrigerant to an ejector (6); 
directing, by the ejector, the refrigerant from the high side heat exchanger and the refrigerant form the first oil separator to the flash tank (notice in Fig. 4 how refrigerant flows both through lines 46 and 68);
directing (by path 64 and 70), by the flash tank, the refrigerant from the first oil separator to a first compressor (18); and

during a second mode of operation (Fig. 3), directing, by the first oil separator, the oil separated from the refrigerant to the first compressor (oil leaves oil separator 32, is passed through line 70 and then to first compressor 18).

Regarding claim 9, Hellmann teaches the method of Claim 8, Hellmann further teaching:
directing, by the first oil separator, the oil separated from the refrigerant to a suction header (annotated by Examiner in Figure 1) during the second mode of operation; and
directing, by the suction header (through path 70), the oil to the first compressor.

Alternatively…
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellmann et al. (US 10,801,757) as applied to claim 1, in view of Kocher (US 3,500,962), hereinafter referred to as Kocher.

Regarding claim 1, Hellmann teaches an apparatus (refrigeration circuit seen in Fig. 3) comprising:

a flash tank (8) configured to store the refrigerant from the high side heat exchanger;
a first load (evaporator 12) configured to use the refrigerant from the flash tank to cool a first space (space surrounding 12) proximate the first load; 
a first oil separator (32); and 
a first compressor (2); 
during a first mode (operation shown in Fig. 4) of operation:
the first oil separator configured to:
separate an oil (“oil”, column 5, lines 37-40, “The oil separator 32 is configured for separating oil comprised in the refrigerant circulating within the normal cooling temperature flowpath 5 from said refrigerant and feeding said separated oil into the freezing temperature evaporator outlet line 70 in order to avoid that the oil collects within the normal cooling temperature flowpath 5 and in consequence the compressors 18a, 18b, 2b, 2c, 2d run out of oil.”) from the refrigerant from the first load; 
direct the refrigerant (by way of path 68) to an ejector (6), the ejector configured to direct the refrigerant from the high side heat exchanger (by way of path 46) and the refrigerant (by way of path 68) form the first oil separator to the flash tank (by way of path 48);
 the flash tank configured to direct the refrigerant from the first oil separator to the first compressor (by way of path 50, 52 and 56); and

a second mode of operation (shown in Fig. 3).

Hellmann does not teach wherein during the second mode of operation, the first oil separator is configured to direct the oil separated from the refrigerant to the first compressor.

Kocher teaches a refrigeration system (Fig. 2) that includes a first oil separator (annotated by Examiner in Figure 1) configured to direct the oil separated from refrigerant to an oil reservoir (28), the oil reservoir configured to direct the refrigerant to compressors 10 and 10’, depending on which of the compressors require oil (column 2, lines 32-37, “It is another object of the present invention to provide a lubrication system for maintaining a desired amount of lubricant in each of a plurality of compressors from a common lubricant sump by supplying lubricant under pressure to the compressors from the sump in amounts dependent on the amount of lubricant existing in each of the individual compressors”).


    PNG
    media_image2.png
    775
    990
    media_image2.png
    Greyscale

Figure 2:  annotated Fig. 2 of Kocher.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Hellmann to include an oil reservoir as taught by Kocher to which oil separated from the refrigerant at the first oil separator is directed such that during the second mode, the oil can be distributed to the first compressor if the compressor requires oil, thereby improving the longevity of the first compressor.



As previously discussed in claim 1, Kocher teaches a refrigeration system (Fig. 2) that includes a first oil separator (annotated by Examiner in Figure 2) configured to direct the oil separated from refrigerant to an oil reservoir (28), the oil reservoir configured to direct the oil to compressors 10 and 10’ (claim 3), depending on which of the compressors require oil (column 2, lines 32-37, “It is another object of the present invention to provide a lubrication system for maintaining a desired amount of lubricant in each of a plurality of compressors from a common lubricant sump by supplying lubricant under pressure to the compressors from the sump in amounts dependent on the amount of lubricant existing in each of the individual compressors”).
	Kocher further teaches a second oil separator (annotated by Examiner in Figure 2) configured to separate an oil (oil leaving the second separator) from the refrigerant from compressors 10 and 10’, and to direct the oil separated from the refrigerant to the oil reservoir  (claim 4).  It should also be noted that in general, Kocher is concerned with retrieving oil from upstream and downstream from each of the compressors 10 and 10’ 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system of Hellmann to include an oil reservoir and second oil separator positioned downstream of the first compressor, wherein the first and second oil separators are fluidly connected to the first oil separator as taught by Kocher such that during the second mode of operation the predictable result of collecting the oil from the refrigerant flow and delivering the oil from the first and second oil separators to an oil reservoir as taught by Kocher in order to provide the similar and predictable result of distributing the oil to multiple compressors all the while minimizing the amount of oil entering heat exchangers such as the condenser which will increase the efficiency of the system.

Regarding claim 6, the combination of Hellmann and Kocher teach the apparatus of Claim 1, Hellmann further teaching wherein the apparatus comprises:
a second load (16) configured to use the refrigerant from the flash tank to cool a second space (space surrounding 16) proximate the second load; and
a second compressor (18) configured to compress the refrigerant from the second load, the first compressor further configured to compress the refrigerant from the second compressor (by way of path 72).
Regarding claim 7, the combination of Hellmann and Kocher teach the apparatus of Claim 1, however not yet taught is a valve configured to prevent the oil separated from 

Kocher discloses everything discussed in claim 1 as well as a check valve (See Fig. 1, 16s and 16’) on a path downstream from oil reservoir 28 that distributes oil to the plurality of compressors (10s and 10’) for proper operation, wherein the check valve by nature prevents the oil separated from the oil separators during operation from flowing back in to the oil reservoir and the oil separators.

In view of Kocher, it would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have modified the intake of the first compressor taught by Hellmann as modified to include a check valve at the oil inlet of the compressor to thereby prevent the backflow of oil from the compressor, thereby starving the first compressor and limiting performance, the check valve providing the predictable result of increasing efficiency of the system by keeping the first compressor fed with oil during the second mode.

Regarding claim 8, Hellmann teaches a method (using system of Fig. 1) comprising:
removing, by a high side heat exchanger (4), heat from a refrigerant (refrigerant being compressed by compressors 18 and 2); storing, by a flash tank (8), the refrigerant from the high side heat exchanger; 
using, by a first load (12), the refrigerant from the flash tank to cool a first space (space surrounding 12) proximate the first load;

separating, by an oil separator (32), an oil(“oil”, column 5, lines 37-40, “The oil separator 32 is configured for separating oil comprised in the refrigerant circulating within the normal cooling temperature flowpath 5 from said refrigerant and feeding said separated oil into the freezing temperature evaporator outlet line 70 in order to avoid that the oil collects within the normal cooling temperature flowpath 5 and in consequence the compressors 18a, 18b, 2b, 2c, 2d run out of oil.”) from the refrigerant from the first load;
directing, by the oil separator, the refrigerant to an ejector (6); 
directing, by the ejector, the refrigerant from the high side heat exchanger and the refrigerant form the first oil separator to the flash tank (notice in Fig. 4 how refrigerant flows both through lines 46 and 68);
directing (by path 50, 52 and 56) by the flash tank, the refrigerant from the first oil separator to a first compressor (2); and
compressing, by the first compressor, the refrigerant from the flash tank (which has passed through paths 64 and 70); and
during a second mode of operation (Fig. 3). 

Hellmann does not teach directing, by the first oil separator, the oil separated from the refrigerant to the first compressor during the second mode.

Kocher teaches a refrigeration system (Fig. 2) that includes a first oil separator (annotated by Examiner in Figure 1) configured to direct the oil separated from “It is another object of the present invention to provide a lubrication system for maintaining a desired amount of lubricant in each of a plurality of compressors from a common lubricant sump by supplying lubricant under pressure to the compressors from the sump in amounts dependent on the amount of lubricant existing in each of the individual compressors”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Hellmann to include an oil reservoir as taught by Kocher to which oil separated from the refrigerant at the first oil separator is directed such that during the second mode, the oil can be distributed to the first compressor if the compressor requires oil, thereby improving the longevity of the first compressor.

Regarding claims 10, the combination of Hellmann and Kocher teach the method of Claim 8, however does not teach:
directing, by the first oil separator, the oil separated from the refrigerant to an oil reservoir during the second mode of operation; and
directing, by the oil reservoir, the oil to the first compressor (claim 10).

Kocher teaches a refrigeration system (Fig. 2) that includes a first oil separator (annotated by Examiner in Figure 1) configured to direct the oil separated from “It is another object of the present invention to provide a lubrication system for maintaining a desired amount of lubricant in each of a plurality of compressors from a common lubricant sump by supplying lubricant under pressure to the compressors from the sump in amounts dependent on the amount of lubricant existing in each of the individual compressors”).
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system of Hellmann to include an oil reservoir and second oil separator positioned downstream of the first compressor, wherein the first and second oil separators are fluidly connected to the first oil separator as taught by Kocher such that during the second mode of operation the predictable result of collecting the oil from the refrigerant flow and delivering the oil from the first and second oil separators to an oil reservoir as taught by Kocher in order to provide the similar and predictable result of distributing the oil to multiple compressors all the while minimizing the amount of oil entering heat exchangers such as the condenser which will increase the efficiency of the system.

Regarding claims 11, the combination of Hellmann and Kocher teach the method of Claim 10, however do not teach:


directing, by the second oil separator, the oil separated from the refrigerant from the first compressor to the oil reservoir.

Kocher teaches everything discussed in claim 10 as well as separating, by a second oil separator (annotated by Examiner in Figure 1), the oil (oil leaving the second separator) from the refrigerant from compressors 10 and 10’, and directs, by the second oil separator, the oil separated from the refrigerant to the oil reservoir.  It should also be noted that in general, Kocher is concerned with retrieving oil from upstream and downstream from each of the compressors 10 and 10’ as shown in Fig. 2 and distributing the oil to those compressors that require it (see column 2, lines 32-37 already mentioned above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Hellmann as modified in claim 10 to include a second oil separator downstream of the first compressor, wherein the oil is separated and delivered to the first compressor as taught by Kocher in order to provide the predictable result of removing oil from the refrigerant and deliver it to the first compressor or any other compressor in the system thereby keeping the first compressor lubricated properly thereby optimizing its lifespan. 


separating, by a second oil separator, an oil from the refrigerant from the first compressor.

Kocher teaches everything discussed in claim 8 as well as separating, by a second oil separator (annotated by Examiner in Figure 1), the oil (oil leaving the second separator) from the refrigerant from compressors 10 and 10’, and directing, by the second oil separator, the oil separated from the refrigerant to the oil reservoir and then to compressors 10 and 10’.  It should also be noted that in general, Kocher is concerned with retrieving oil from upstream and downstream from each of the compressors 10 and 10’ as shown in Fig. 2 and distributing the oil to those compressors that require it (see column 2, lines 32-37 already mentioned above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Hellmann as modified in claim 8 to include a second oil separator downstream of the first compressor, wherein the oil is separated and delivered to the first compressor as taught by Kocher in order to provide the predictable result of removing oil from the refrigerant and deliver it to the first compressor or any other compressor in the system thereby keeping the first compressor lubricated properly thereby optimizing its lifespan. 


using, by a second load (16), the refrigerant from the flash tank (through path 64 and expansion valve 14) to cool a second space (space surrounding 16) proximate the second load;
compressing, by a second compressor (18), the refrigerant from the second load; and compressing, by the first compressor (recalled from claim 8, compressor 2), the refrigerant from the second compressor (through path 72 and 74).

Regarding claim 13, the combination of Hellmann and Kocher teach the apparatus of Claim 1, however not yet taught is a valve configured to prevent the oil separated from the refrigerant from flowing to the first oil separator during the second mode of operation.

Kocher discloses everything discussed in claim 1 as well as a check valve (See Fig. 1, 16s and 16’) on a path downstream from oil reservoir 28 that distributes oil to the plurality of compressors (10s and 10’) for proper operation, wherein the check valve by nature prevents the oil separated from the oil separators during operation from flowing back in to the oil reservoir and the oil separators.

In view of Kocher, it would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have modified the intake of the first compressor taught by Hellmann as modified to include a check valve at the oil inlet of 

Regarding claim 15, Hellmann teaches an apparatus (refrigeration circuit seen in Fig. 3) comprising:
a high side heat exchanger (6) configured to remove heat from a refrigerant (refrigerant within refrigeration circuit shown in Fig. 1); 
a flash tank (8) configured to store the refrigerant from the high side heat exchanger;
a first load (evaporator 12) configured to use the refrigerant from the flash tank to cool a first space (space surrounding 12) proximate the first load; 
a second load (evaporator 16) configured to use the refrigerant from the flash tank to cool a second space (space surrounding evaporator 16) proximate the second load;
a first oil separator (32); and 
a first compressor (2); and
a second compressor (18) configured to compressor the refrigerant from the second load;
during a first mode (operation shown in Fig. 4) of operation:
the first oil separator configured to:
“The oil separator 32 is configured for separating oil comprised in the refrigerant circulating within the normal cooling temperature flowpath 5 from said refrigerant and feeding said separated oil into the freezing temperature evaporator outlet line 70 in order to avoid that the oil collects within the normal cooling temperature flowpath 5 and in consequence the compressors 18a, 18b, 2b, 2c, 2d run out of oil.”) from the refrigerant from the first load; 
direct the refrigerant (by way of path 68) to an ejector (6), the ejector configured to direct the refrigerant from the high side heat exchanger (by way of path 46) and the refrigerant (by way of path 68) form the first oil separator to the flash tank (by way of path 48);
 the flash tank configured to direct the refrigerant from the first oil separator to the first compressor (by way of path 50, 52 and 56); and
the first compressor configured to compress the refrigerant from the flash tank (since the first compressor and the refrigerant within the flash tank are fluidly connected) and the refrigerant from the second compressor (by way of path 72 and 74); and
a second mode of operation (shown in Fig. 3).

Hellmann does not teach wherein during the second mode of operation, the first oil separator is configured to direct the oil separated from the refrigerant to the first compressor.

“It is another object of the present invention to provide a lubrication system for maintaining a desired amount of lubricant in each of a plurality of compressors from a common lubricant sump by supplying lubricant under pressure to the compressors from the sump in amounts dependent on the amount of lubricant existing in each of the individual compressors”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified Hellmann to include an oil reservoir as taught by Kocher to which oil separated from the refrigerant at the first oil separator is directed such that during the second mode, the oil can be distributed to the first compressor if the compressor requires oil, thereby improving the longevity of the first compressor.

Regarding claim 16, the combination of Hellmann and Kocher teaches the apparatus of Claim 1, wherein the first oil separator is configured to direct the oil separated from the refrigerant to a suction header (Fig. 1, 62) during the second mode of operation (recalled as Fig. 3), the suction header configured to direct the oil to the first compressor.



As previously discussed in claim 15, Kocher teaches a refrigeration system (Fig. 2) that includes a first oil separator (annotated by Examiner in Figure 2) configured to direct the oil separated from refrigerant to an oil reservoir (28), the oil reservoir configured to direct the oil to compressors 10 and 10’ (claim 3), depending on which of the compressors require oil (column 2, lines 32-37, “It is another object of the present invention to provide a lubrication system for maintaining a desired amount of lubricant in each of a plurality of compressors from a common lubricant sump by supplying lubricant under pressure to the compressors from the sump in amounts dependent on the amount of lubricant existing in each of the individual compressors”).
	Kocher further teaches a second oil separator (annotated by Examiner in Figure 2) configured to separate an oil (oil leaving the second separator) from the refrigerant from compressors 10 and 10’, and to direct the oil separated from the refrigerant to the oil reservoir  (claim 4).  It should also be noted that in general, Kocher is concerned with retrieving oil from upstream and downstream from each of the compressors 10 and 10’ 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the system of Hellmann to include an oil reservoir and second oil separator positioned downstream of the first compressor, wherein the first and second oil separators are fluidly connected to the first oil separator as taught by Kocher such that during the second mode of operation the predictable result of collecting the oil from the refrigerant flow and delivering the oil from the first and second oil separators to an oil reservoir as taught by Kocher in order to provide the similar and predictable result of distributing the oil to multiple compressors all the while minimizing the amount of oil entering heat exchangers such as the condenser which will increase the efficiency of the system.


Regarding claim 20, the combination of Hellmann and Kocher teach the apparatus of Claim 15, however not yet taught is a valve configured to prevent the oil separated from the refrigerant from flowing to the first oil separator during the second mode of operation.

Kocher discloses everything discussed in claim 1 as well as a check valve (See Fig. 1, 16s and 16’) on a path downstream from oil reservoir 28 that distributes oil to the plurality of compressors (10s and 10’) for proper operation, wherein the check valve by 

In view of Kocher, it would have been obvious to one of ordinary skill in the art before the filing date of the Applicant’s claimed invention to have modified the intake of the first compressor taught by Hellmann as modified to include a check valve at the oil inlet of the compressor to thereby prevent the backflow of oil from the compressor, thereby starving the first compressor and limiting performance, the check valve providing the predictable result of increasing efficiency of the system by keeping the first compressor fed with oil during the second mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIK MENDOZA-WILKENFEL/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763